106 F.3d 401
17 O.S.H. Cas. (BNA) 2102, 1997 O.S.H.D. (CCH)P 31,249
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.PRECAST SERVICES, INC., Petitioner,v.Robert B. REICH, Secretary of Labor, Respondent.
No. 96-3031.
United States Court of Appeals, Sixth Circuit.
Jan. 31, 1997.

Before:  KENNEDY and BATCHELDER, Circuit Judges, and EDGAR, District Judge.*
PER CURIAM.


1
Precast Services, Inc., petitions for review, contending that the decision of the Occupational Safety and Health Review Commission (the "Commission") is not supported by substantial evidence and is not in accordance with the law.  For the reasons set forth below, we AFFIRM.


2
Following an inspection of a Precast worksite in Mentor, Ohio, the Occupational Safety and Health Administration cited the company for an alleged violation of 29 C.F.R. § 1926.28(a), which requires employers to ensure that employees wear appropriate personal protective equipment when exposed to hazardous conditions.  The citation alleged that Precast had violated 29 C.F.R. § 1926.28(a) by permitting an employee to work forty feet above the ground without fall protection.


3
After carefully reviewing the record, the applicable law, and counsel's arguments, we conclude that the Commission's decision to affirm the citation does not necessitate reversal.  While we may have construed the evidence differently, the Commission's decision is supported by substantial evidence and is in accordance with the law.


4
As the Commission articulated the reasons underlying its decision, the issuance of a detailed written opinion by this court would be duplicative and serve no useful purpose.  Accordingly, the Commission's decision is AFFIRMED on the reasoning employed by it in its Decision and Order of November 14, 1995.



*
 The Honorable R. Allan Edgar, United States District Judge for the Eastern District of Tennessee, sitting by designation